Marlene Sinath Im (petitioner) appeals pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of a petition for relief under G. L. c. 211, § 3. The petitioner sought relief from an order of a Superior Court judge denying the petitioner’s “motion for funds for a confirmatory (second) polygraph examination.” See G. L. c. 261, §§ 27 A-27C. The petitioner' had previously brought her appeal, as provided for by G. L. c. 261, § 27D, to a single justice of the Appeals Court, who affirmed the action of the Superior Court judge.
The petitioner asserts without elaboration, on appeal from the judgment of the single justice of this court, that an appeal following a trial would not be an *1019effective remedy. The petitioner has not met the requirement of rule 2:21 (2). Furthermore, as the petitioner acknowledges, the decision of the single justice of the Appeals Court is, in accordance with G. L. c. 261, § 27D, “final.” Moreover, “[w]e have repeatedly declined to review a decision of a single justice of the Appeals Court affirming a trial judge’s denial of a motion for funds or for a waiver of fees.” Moore v. Superior Court Dep’t of the Trial Court, 429 Mass. 1017, 1018 (1999), and cases cited.
George F. Phelan for the petitioner.

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.